WENTWORTH, Senior Judge,
specially concurring,
I agree with denial of the motion for rehearing, which cites as conflicting the per curiam decision without opinion in Carl Wagoner v. Florida Concrete & Poe Risk Management, 573 So.2d 843 (Fla. 1st DCA 1991). Because the panel opinion in the *310present case is later in time than Wagoner and is in my view correctly reasoned, and because en banc jurisdiction has not been invoked by any member of the court upon the alternative motion for en banc rehearing, denial of rehearing appears to me to be in order, leaving the decision herein as the current law on the disputed issue.